Title: From Thomas Jefferson to Charles Thomson, 21 June 1785
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Paris June 21. 1785

Your favour of Mar. 6. is come duly to hand. You therein acknowlege the receipt of mine of Nov. 11. At that time you could not have received my last of Feb. 8. At present there is so little new in politicks, literature, or the arts that I write rather to prove to you my desire of nourishing your correspondence, than of being able to give you any thing interesting at this time. The political world is almost lulled to sleep by the lethargic state of the Dutch negociation, which will probably end in peace. Nor does this court profess to apprehend that the emperor will involve this hemisphere in war by his schemes on Bavaria and Turkey. The arts instead of advancing have lately received a check, which will probably render stationary for a while that branch of them which had promised to elevate us to the skies. Pilatre de Roziere, who had first ventured into that region has fallen a sacrifice to it. In an attempt to pass from Boulogne over to England, a change in the wind having brought him back on the coast of France, some accident happened to his baloon of inflammable air which occasioned it to burst, and that of rarefied air combined with it being then unequal to the weight, they fell to the earth from a height which the first reports made 6000 f. but later ones have reduced to 1600 feet. Pilatre de Roziere was dead when a peasant, distant 100 yards only run to him. But Romain his companion lived about 10. minutes, but speechless and without his senses. In literature nothing new: for I do not consider as having added any thing to that feild my own Notes of which I have had a few copies printed. I will send you a copy by the first safe conveyance. Having troubled Mr. Otto with one for Colo. Monro, I could not charge him with one for you. Pray ask the favor of Colo. Monroe in page 5. line 17. to strike out the words ‘above the mouth of Appamattox,’ which makes nonsense of the passage, and I forgot to correct it before I had inclosed and sent off the copy to him. I am desirous of preventing the reprinting this, should any book merchant think it worth it, till I hear from my friends whether the terms in which I have spoken of slavery and of the constitution of our state will not, by producing an irritation, retard that reformation which I wish instead of promoting it. Dr. Franklin proposes to sail for America about the 1st. or 2d. week of July. He does not yet know however by what conveiance he can go. Unable to travel by land  he must descend the Seine in a boat to Havre. He has sent to England to get some vessel bound for Philadelphia to touch at Havre for him, but he receives information that this cannot be done. He has been on the lookout ever since he received his permission to return, but as yet no possible means of getting a passage has offered, and I fear it is very incertain when any will offer.
I am with very great esteem Dr. Sir Your friend & servt.,

Th: Jefferson


P.S. I send you another peice of Mesmerism which I suspect will not make so great a sensation as the first.

